SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Under the Securities Exchange Act of 1934 (Amendment No. 2)* Win Global Markets, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) Shimon Citron 4 Ovadia Street, Ramat Gan 52245, Israel +(972) - 3 – 676-1711 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 5, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7(b) for other parties to whom copies are to be sent. (Continued on following pages) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Page 1 of8 Pages) SCHEDULE 13D/A CUSIP NO. 972638100 Page2of 8Pages 1 NAMES OF REPORTING PERSONS Shimon Citron 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions)N/A (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 5,779,015 shares of Common Stock* 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 5,779,015shares of Common Stock* 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,779,015shares of Common Stock* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1%*+ 14 TYPE OF REPORTING PERSON (See Instructions) IN * Includes rights to acquire 1,894,336 shares of Common Stock.Shimon Citron may be deemed to beneficially own 1,863,000 additional shares of Common Stock of the Issuer as rights to acquire such additional shares are held by Citron Investments Ltd., a company for which Shimon Citron is the sole shareholder.In such case, Shimon Citron would be deemed to beneficially hold 9.1% of the Common Stock of the Issuer as calculated in accordance with Rule 13d-3(d). +Percentages calculated based on 79,900,451 shares of Common Stock outstanding pursuant to 74,741,531 shares of Common Stock outstanding on November 13, 2012 as disclosed in the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2012 (the “10-Q”), 3,790,000 shares of Common Stock sold on November 8, 2012 as disclosed in “Item 5. Other Information” of the 10-Q and warrant exercises on March 5, 2013 for an aggregate of 1,368,920 shares of Common Stock. SCHEDULE 13D/A CUSIP NO. 972638100 Page3of 8Pages 1
